Smith, J. (dissenting).
This Court, speaking through Judge Breitel, observed 45 years ago that plea allocutions are best evaluated through “a sound discretion exercised in cases on an individual basis” rather than by “a uniform procedure which, like as not, would become a purely ritualistic device” (People v Nixon, 21 NY2d 338, 355 [1967]). The majority today forgets this wise admonition and erects the rule of People v Lopez (71 NY2d 662 [1988]) into a rigid requirement that a guilty plea must be vacated when the words spoken in the allocution leave significant doubt as to the defendant’s guilt. This case is a good illustration of why such rigid rules are unwise.
I agree with the majority that defendant’s allocution here, in which he said among other things that, when he killed his father, he was “hearing voices,” was “off [his] medication” and was “in a psychotic state,” left open the possibility that he could be found by a jury to have been legally insane. The record makes quite clear, however, that defendant was aware of the possibility of an insanity defense, had discussed it with his lawyer, and had decided to forgo it after a negotiation in which the People agreed to accept the partial defense of “extreme emotional disturbance,” reducing what would otherwise be a *940murder to a manslaughter conviction (see Penal Law §§ 125.25 [1] [a]; 125.20 [2]). I see no reason why defendant was not free to make that choice, or why he should not now be bound by the terms of his plea bargain.
The Appellate Division found this to be “one of those rare cases” mentioned in Lopez in which the allocution “cast[s] significant doubt upon the defendant’s guilt” (see People v Mox, 84 AD3d 1723, 1724 [4th Dept 2011], quoting Lopez, 71 NY2d at 666), and the majority here apparently agrees. But the words of Lopez should be read in their full context:
“In that rare case, however, where the defendant’s recitation of the facts underlying the crime pleaded to clearly casts significant doubt upon the defendant’s guilt or otherwise calls into question the voluntariness of the plea, we have held that the trial court has a duty to inquire further to ensure that defendant’s guilty plea is knowing and voluntary” (71 NY2d at 666 [emphasis added]).
Thus the Lopez rule was designed as a safeguard to be sure that the defendant made a well-informed and voluntary choice to plead guilty; where he clearly did make such a choice, Lopez should not be used to invalidate the plea.
A rule that an allocution may never cast “significant doubt upon the defendant’s guilt” will often be unworkable in the case where a defendant has mental problems that may or may not rise to the level of insanity. The question of whether a defendant was legally insane or merely extremely emotionally disturbed is usually less simple than the question of whether he did or did not do the act of which he is accused. At a trial, the question of whether a defendant was insane is one to be decided by the factfinder, usually with the help of expert psychiatric evidence. It is hard to see how it can, in most cases, be resolved simply by questioning the defendant about his own, indisputably impaired, mental state. And it is particularly true, in cases of this kind, that the advice of the defense lawyer—which will generally be informed, as it was here, by expert reports—is more valuable than the allocution in assuring the voluntariness of a plea. To quote again Judge Breitel’s opinion in Nixon:
“[I]f independent and good advice in the interest of the defendant is the goal, it is more important that he consult with competent counsel than that a harried, calendar-conscious Judge be the one to perform *941the function in displacement of the lawyer” (21 NY2d at 354).
The record here shows that defendant made a knowing and voluntary decision, after discussion with his lawyer, to plead guilty to a reduced charge. His guilty plea should be reinstated.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read and Pigott concur; Judge Smith dissents in an opinion.
Order affirmed, in a memorandum.